Citation Nr: 1702703	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease of the left knee, status post total arthroplasty. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to April 1967 and from February 1971 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear before the Board at a videoconference in November 2014.  However, the Board received a request from the Veteran to reschedule in October 2014.  The Veteran indicated that the reason for rescheduling was a possible scheduling conflict with a surgery.  The Veteran did not attend the scheduled hearing, and the hearing has not been rescheduled.  In a December 2016 brief, the Veteran's representative requested that the Board reschedule a hearing. 

The Board finds that the October 2016 statement constitutes a timely-filed motion to reschedule the Board hearing, and the Board finds that good cause is shown for his failure to appear.  See 38 C.F.R. § 20.702(d) (2016).  Therefore, a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a hearing before the Board at the RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




